Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
	Claims 1-10 are pending.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, it recites “replacing sacrificial layers of each of the first and second stack structures”. However, no step of forming the sacrificial layers in each of the first and second stack structures is recited in the preceding steps, If the sacrificial layers are not formed, the replacing can’t be realized. For the examination purpose, it is interpreted “forming a first stack structure comprising first sacrificial layers on the lower structure to overlap the second region and the first etch stop pattern; … forming a second stack structure comprising second sacrificial layers on the second etch stop pattern, … replacing the first and second sacrificial layers, the first etch stop pattern, and the second etch stop pattern with conductive patterns through the slit”. 
Regarding claim 2-10, they are rejected under 35 U.S.C. 112(b) due to they are dependencies of claim 1.
Reasons for Allowance
Claims 1-10 are allowable if the 112(b) issue is resolved.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method of manufacturing a semiconductor device in their entirety (the individual limitations may be found just not in combination with proper motivation). The most relevant prior art references (US 2019/0035798 A1 to Hwang in combination of US 2019/0371807 A1 to Nishikawa, US 2019/0027450 A1 to Choi, US 2019/0378854 A1 to Lee and US 2018/0053686 A1 to Hyun) substantially teach some of following features:
Hwang in combination of Nishikawa, Choi, Lee and Hyun discloses a method of manufacturing a semiconductor device, the method comprising:  
forming a lower structure (Hwang’s substrate 10 with connection region CNR and peripheral circuit region PCR in Fig. 11A) including a first region (Hwang’s cell array region CAR) and a second region (Hwang’s CNR); 
forming a first etch stop pattern (Hwang’s lower sacrificial pattern LP in Fig. 11B, the LP has different etch selectivity with respect to the insulating layers ILD 25 in the stack/mold structure 110 as described in [0126]. Therefore, the LP has etch stop property) on the lower structure (Hwang’s 10), wherein the first etch stop pattern (Hwang’s LP) exposes the second region (at end of Hwang’s CNR); 
forming a first stack structure (Hwang’s mold structure 110 with stack of SL/ILD in Fig. 11G/11H) comprising first sacrificial layers (Hwang’s SL) on the lower structure (Hwang’s 10) to overlap the second region (Hwang’s CNR) and the first etch stop pattern (Hwang’s LP);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

			Hwang’s Fig. 11H, annotated. 

 forming a second etch stop pattern (Nishikawa’s insulating cap layer 170/inter-tier dielectric layer 180 in Fig. 11A, they are selective to sacrificial materials 142, 242 as shown in Fig. 27 when the 142, 242 are removed) on the first stack structure (Hwang’s 110) exposes the second region (Hwang’s CNR could be exposed because Nishikawa’s 170/180 is stacked on Hwang’s stack of SL/ILD); 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

			Nishikawa’s Fig. 11A, annotated. 
forming a second stack structure (Nishikawa’s stack of 242-232 in Fig. 11A) comprising second sacrificial layers (Nishikawa’s 242) on the second etch stop pattern (Nishikawa’s 170/180), the second stack structure (Nishikawa’s stack of 242-232 on the Hwang’s stack of SL/ILD) overlapping the first region (Hwang’s CAR) and extending over the second region (Hwang’s CNR) to overlap the second region (Hwang’s CNR);
forming a stepped stack structure (stepped stack structure of Nishikawa’s stack of 242-232 in Fig. 11A and Hwang’s stack of SL/ILD in Fig. 11G) by etching the second stack structure (Nishikawa’s stack of 242-232), the second etch stop pattern (Nishikawa’s 170/180), and the first stack structure (Hwang’s stack of SL/ILD), wherein the stepped stack structure (stepped stack structure of Nishikawa’s stack of 242-232 and Hwang’s stack of SL/ILD) exposes an end portion of the first etch stop pattern (end portion of Hwang’s LP); 
forming a slit (Nishikawa’s trenches 79 in Fig. 17A/27) passing through the stepped stack structure (stepped stack structure of Nishikawa’s stack of 242-232 and Hwang’s stack of SL/ILD similar to Nishikawa’s 142/132) …; and
replacing the first and second sacrificial layers (Hwang’s SL similar to Nishikawa’s 142 and Nishikawa’s 242), … with conductive patterns (Nishikawa’s 146, 246 in Fig. 27-28) through the slit (Nishikawa’s 79),
However, Hwang in combination of Nishikawa, Choi, Lee and Hyun does not teach the limitations of “forming a slit passing through … the first etch stop pattern; and replacing … the first etch stop pattern, and the second etch stop pattern with conductive patterns through the slit” as recited in Claim 1. Therefore, the claim 1 is allowed.
Regarding claims 2-10, they are allowed due to their dependencies of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARUN LU/Primary Examiner, Art Unit 2898